DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 9-11, 13-14, 17 and 19-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park et al. (US 2020/0259267).
Regarding claim 1, Park discloses a wideband phased array antenna architecture in figure 1 that teaches: a plurality of antenna cells,100 in Fig. 1 each of the antenna cells configured to communicate over a frequency band ranging from 24 GHz to 52 GHz,  this opinion is establish interpreting this feature as "configured to communicate in a frequency band ranging from 24 GHz to 52 GHz" (Park teaches a band from 20 to 40 GHz an with a specific reference to 28 GHz band; one or more of the antenna cells having a driven element disposed on a first substrate, the first substrate having a first dielectric material; (110a in Fig. 4 with 120a being the driven element); a parasitic element disposed on a second substrate positioned relative to the first substrate such that a gap is defined between the first substrate and the second substrate (110b in Fig. 4 with 120B being the parasitic element, a gap is formed between 110a and 110b due to the presence of elements 150); the second substrate having a second dielectric material, the second dielectric material being different than the first dielectric material (par. 126 discloses explicitly that the substrates 110a and 110b may have a different thickness, par. 125 discloses that the substrates may have a different permittivity (see figure 1 and figure 4 and their descriptions).
Regarding claim 2, Park teaches in figure 1 the 4x1 array, it is implicit that there is scanning only in one direction. Fig. 10 teaches three different arrays wherein at least one is disposed such that its scanning in the azimuth is larger than the scan range (equal fo zero) in the elevation.
Regarding claim 3, Park also teaches Para. 125 explicitly teaches that the permittivity of 110b is different than the permittivity of 110a. 
Regarding claim 4, Park also teaches in figure 1 the first substrate supporting the driven element has a higher permiftivity than the top substrate (see description of figure 1).
Regarding claim 9, Park teaches interpreted as operating in frequency range rather than over the entire range (see operation at 28 GHz in para. 71).
 Regarding claim 10, Park teaches interpreted as operating in frequency range rather than over the entire range (See 40 GHz explicitly disclosed in par. 71).
Regarding claim 11, Park discloses in figures 1 and 4 an antenna system architecture (10 in Fig. 1) that teaches: a phase shifter circuit electrically coupled to a radio frequency (RF} (see para. 83 in Fig. 1]); a wideband phased array antenna electrically coupled to the phase shifter circuit, (in view of par. 89 a coupling of the antenna array to the phase shifter circuit and the RF source is implicit); the wideband phased array antenna comprising a plurality of antenna cells, each of the antenna cells configured to communicate over a frequency band ranging from 24 GHz to 52 GHz (configured to communicate a Frequency band ranging from 24 GHz to §2 GHz" Para. 71 of teaches a band from 20 to 40 GHz and with a specific reference to 28 GHz band; one or more of the antenna cells teaches: a driven element disposed on a first substrate, the first substrate comprising a first dielectric material (110a in Fig. 4 with 120a being the driven element); a parasitic element disposed on a second substrate positioned relative to the first substrate such that a gap is defined between the first substrate and the second substrate (110b in Fig. 4 with 120b being the parasitic element, a gap is formed between 110a and 110b due to the presence of elements 150; the second substrate having a second dielectric material, the second dielectric material being different than the first dielectric material(par. 126 discloses explicitly that the substrates 110aand 11Gb may have a different thickness, par. 125 discloses that the substrates may have a different permittivity (see figure 1 and figure 4 and their descriptions).
Regarding claim 13, Park also teaches Para. 125 explicitly teaches that the permittivity of 110b is different than the permittivity of 110a. 
Regarding claim 14, Park also teaches in figure 1 the first substrate supporting the driven element has a higher permiftivity than the top substrate (see description of figure 1).
Regarding claim 17, Park teaches in figure 1 the 4x1 array, it is implicit that there is scanning only in one direction. Fig. 10 teaches three different arrays wherein at least one is disposed such that its scanning in the azimuth is larger than the scan range (equal fo zero) in the elevation.
Regarding claim 19, Park teaches elements 120a and 120b in figure 4 are patch elements (figure 4).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Park as applied to claim 1 above, and further in view of Ghassemi et al (US 2015/0097634).
Regarding claim 7, Park fails to teaches second substrate is thicker than first substrate.  While, Ghassemi discloses millimeter wave boardband that teaches second substrate is thicker than first substrate (see para. 0050, figure 4). Therefore, it would be obvious to an ordinary skill in the art at the time the application filing to implement Ghassemi’s teaching into Park’s disclosure to satisfy and/or meet design’s needs.
Regarding claim 20, Park fails to teaches second substrate is thicker than first substrate.  While, Ghassemi discloses millimeter wave boardband that teaches second substrate is thicker than first substrate (see para. 0050, figure 4). Therefore, it would be obvious to an ordinary skill in the art at the time the application filing to implement Ghassemi’s teaching into Park’s disclosure to satisfy and/or meet design’s needs.
Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein a ratio of the first permittivity to the second permittivity is about 3.
Claim 6 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein: the first dielectric material comprises a first polytetrafluoroethylene (PTFE) composite; and the second dielectric material comprises a second PTFE composite, the second PTFE composite being different than the first PTFE.
Claim 8 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein a ratio of a thickness of the second substrate to a thickness of the first substrate is about 2.
Claim 12 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein a cross-sectional area of the driven element is smaller than a cross-sectional area of the parasitic element.
 Claim 15 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein a bandwidth of the one or more antenna cells of the plurality of antenna cells is about 1400 megahertz.
Claim 16 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein a gain associated with a main lobe of a radiation pattern of the wideband phased array antenna in an azimuth plane is substantially the same as a gain associated with a main lobe of a radiation pattern of the wideband phased array antenna in an elevation plane.
Claim 18 is objected to as being dependent upon a rejected base claim, but it would be considered for allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, considered individually or in combination, fails to fairly teach or suggest objected features: wherein: the scan range in the azimuth plane is about 100 degrees; and the scan range in the elevation plane is about 30 degrees.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM T MAI whose telephone number is (571)272-1807. The examiner can normally be reached Monday-Thursday 7am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571 272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAM T MAI/Primary Examiner, Art Unit 2845